In the Delaware Circuit Court, sitting as a juvenile court, appellant was convicted of contributing to the delinquency of a girl under the age of eighteen years, the prosecution being based upon § 2 of the act of February 23, 1907, defining delinquency of children, and providing for the punishment of persons in any way contributing to the delinquency (Acts 1907 p. 60), as the same was amended by the act of 1917 (Acts 1917 p. 342, § 1696 Burns 1926). Appeals in such cases are *Page 597 
governed solely by the act of March 9, 1907 (Acts 1907 p. 221, § 1709 Burns 1926), which provides that when an appeal is prayed, the judge of the juvenile court shall certify the facts of the case "in the form of a special finding," and that the special finding "shall be considered as the basis of the judgment rendered, and no such judgment shall be reversed except as the finding of facts or evidence to sustain the same shall be found by the Appellate Court to be insufficient."
It appears from the record in the case at bar that the judge did not certify the facts, upon which the judgment was based, in the form of a special finding. The statute authorizing the appeal not having been complied with in that regard, no question is presented for decision. See, Eddy v. State (1913),54 Ind. App. 93, 102 N.E. 277; Cline v. State (1922),80 Ind. App. 251, 135 N.E. 159.
Affirmed.
Dausman, J., dissents.